Fourth Court of Appeals
                                           San Antonio, Texas
                                                   October 29, 2020

                                                 No. 04-19-00645-CR

                                        Lonnie Jerome James ELLISON,
                                                   Appellant

                                                          v.

                                                 The STATE of Texas,
                                                       Appellee

                        From the 175th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2016CR10112C
                            Honorable Catherine Torres-Stahl, Judge Presiding


                                                   ORDER

        Appellant’s counsel filed an Anders1 brief in this appeal. Thereafter, appellant filed two
pro se motions. The first motion requests a copy of the appellate record and the second motion
requests an extension of time for appellant to file a pro se brief. Appellant’s pro se brief was
originally due on October 26, 2020.
        Appellant’s motion for a copy of the appellate record is GRANTED. We ORDER the
Clerk of this Court to mail appellant a paper copy of the clerk’s record and the reporter’s record
on or before November 5, 2020. Appellant’s motion for an extension of time to file a pro se brief
is GRANTED. Appellant’s pro se brief, if any, is due on or before December 18, 2020. No
further extensions will be granted.




                                                               _________________________________
                                                               Irene Rios, Justice




1
    Anders v. California, 386 U.S. 738 (1967).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court